Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                            Illinois Official Reports                          accuracy and
                                                                               integrity of this
                                                                               document
                                   Supreme Court                               Date: 2018.03.02
                                                                               14:58:44 -06'00'




             Cochran v. Securitas Security Services USA, Inc., 2017 IL 121200




Caption in Supreme    DONNA COCHRAN, Appellee, v. SECURITAS SECURITY
Court:                SERVICES USA, INC., Appellant.



Docket No.            121200



Filed                 September 21, 2017



Decision Under        Appeal from the Appellate Court for the Fourth District; heard in that
Review                court on appeal from the Circuit Court of Sangamon County, the Hon.
                      Peter C. Cavanagh, Judge, presiding.



Judgment              Appellate court judgment affirmed.
                      Cause remanded.


Counsel on            Hugh C. Griffin and Brittany L. Nelson, of Hall Prangle &
Appeal                Schoonveld, LLC, and Anthony R. Rutkowski, of Rutkowski Law
                      Group, P.C., both of Chicago, for appellant.

                      David V. Dorris, and Amelia S. Buragas, of Dorris Law Firm, P.C., of
                      Bloomington, for appellee.

                      Stephen Phalen, of Chicago, for amicus curiae Illinois Trial Lawyers
                      Association.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Freeman, Kilbride, Garman,
                               Burke, and Theis concurred in the judgment and opinion.



                                                OPINION

¶1         The issue in this case is whether a plaintiff bringing a cause of action for tortious
       interference with the right to possess a corpse must allege facts showing that such interference
       resulted from the defendant security company’s wilful and wanton misconduct. For the reasons
       that follow, we hold that no such allegations are necessary and that recovery in such cases is
       permissible upon a showing of ordinary negligence.

¶2                                          BACKGROUND
¶3         This appeal arises from an order granting defendant’s combined motion to dismiss
       plaintiff’s third amended complaint, brought pursuant to section 2-619.1 of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-619.1 (West 2014)). We therefore take the following facts
       from that complaint and accept them as true for purposes of our review. See Wackrow v. Niemi,
       231 Ill. 2d 418, 420 (2008).
¶4         On September 12, 2010, Walter Andrew Cochran died in his home at the age of 39. On
       September 14, 2010, Walter’s body was transported to the Moultrie County morgue, where the
       coroner was unable to determine the cause of Walter’s death. Later that same day, Walter’s
       body was transferred to Memorial Medical Center in Springfield (Memorial) for a full autopsy.
       Upon arrival at Memorial, Walter’s body was received by employees of defendant, Securitas
       Security Services, USA, Inc. Defendant is a private security firm that had contracted with
       Memorial to provide certain security services at the hospital, including the receiving, tracking,
       and releasing of bodies processed by Memorial’s morgue. Upon receiving Walter’s body at the
       morgue, defendant’s employees placed it in a Ziegler case, which is a closed steel case used to
       store severely decomposed remains. Defendant’s employees did not place a visible
       identification tag on Walter’s body, nor did they affix an identification label to the Ziegler case
       containing Walter’s body. Defendant’s employees also erroneously recorded in the morgue’s
       logbook that the body contained in the Ziegler case was that of a man named William Carroll.
       Two days later, on September 16, 2010, representatives from Butler Funeral Home (Butler)
       arrived at Memorial’s morgue to collect William Carroll’s body. Relying solely on the
       erroneous logbook entry, and without conducting any visual inspection of the body,
       defendant’s employees provided Butler with Walter’s body, rather than with William Carroll’s
       body. Before the error could be discovered, Butler left Memorial with Walter’s body and had it
       cremated. As a result, no autopsy was ever performed on Walter’s body, and no cause of death
       was ever determined.
¶5         Plaintiff, Donna Cochran, is Walter’s mother. In September 2012, acting both in her
       individual capacity and as the independent administrator of Walter’s estate, plaintiff brought a
       seven-count complaint against defendant, Memorial, and Butler for various claims relating to
       the wrongful cremation of Walter’s body. In June 2015, after settling her claims with both

                                                    -2-
     Memorial and Butler, plaintiff filed a third amended complaint against defendant alleging one
     count of tortious interference with plaintiff’s right to possess Walter’s body. According to the
     third amended complaint, defendant and its employees had a duty not to interfere with
     plaintiff’s right to possess and make appropriate disposition of Walter’s body. Plaintiff alleged
     that defendant and its employees breached this duty by, among other things, failing to follow
     industry standards and hospital policies governing the identification and processing of dead
     bodies, failing to maintain an accurate log of the identity and location of bodies in the
     Memorial morgue, relying solely on an inaccurate logbook when releasing the body to Butler,
     releasing to Butler a body that lacked an identification tag, releasing to Butler a body that did
     not match the description of the body being claimed, and releasing to Butler the wrong body.
     Plaintiff further alleged that, as a proximate result of these acts and omissions, she experienced
     and suffered severe emotional distress, mental suffering, embarrassment, humiliation, and
     financial losses.
¶6       In July 2015, defendant filed a section 2-619.1 combined motion to dismiss the third
     amended complaint. The combined motion first sought dismissal under section 2-619 of the
     Code (735 ILCS 5/2-619 (West 2014)) on the grounds that plaintiff “ignore[d] both the facts
     known to her and her counsel at the time of the filing of her pleading in violation of Illinois
     Supreme Court Rule 137 and the pleading requirements of a cause of action for interference
     with the right to possession of the body of a decedent under Illinois law.” More specifically,
     defendant’s motion argued that, at the time she filed the third amended complaint, plaintiff
     knew that (1) Memorial was the only entity that was legally authorized to release Walter’s
     body to Butler, (2) Memorial bore sole legal responsibility for establishing procedures for the
     handling and release of bodies in its morgue, (3) defendant had no legal authority to release a
     body from Memorial’s morgue, (4) defendant did not physically remove or transport Walter’s
     body from the Memorial morgue, (5) Butler erroneously signed for Walter’s body at the
     Memorial morgue, (6) Butler erroneously removed Walter’s body from the Memorial morgue,
     and (7) Butler erroneously cremated Walter’s body after erroneously removing it from the
     morgue. The motion next sought dismissal under section 2-615 of the Code (735 ILCS 5/2-615
     (West 2014)) on the grounds that plaintiff failed to allege sufficient facts showing that
     (1) defendant owed a duty to plaintiff, (2) defendant’s conduct was wilful and wanton,
     (3) defendant’s conduct was a proximate cause of plaintiff’s claimed damages, and
     (4) emotional distress damages are recoverable in this type of case. Following a hearing, the
     circuit court of Sangamon County granted defendant’s motion and dismissed the third
     amended complaint with prejudice. In doing so, the court explained that dismissal was
     warranted under section 2-615 because plaintiff “failed to plead sufficient facts to support the
     allegation of duty owed by the Defendant *** to the Plaintiff” and under section 2-619 because
     “there *** is no set of facts by which the Plaintiff may demonstrate” such a duty.
¶7       Plaintiff appealed, and the appellate court reversed. 2016 IL App (4th) 150791. The
     appellate court first held that the trial court erred in granting the section 2-619 portion of
     defendant’s motion to dismiss both because it was not supported by the requisite affidavits and
     because it was effectively a section 2-615 motion to dismiss, in that it attacked the legal
     sufficiency of plaintiff’s claim instead of raising an affirmative defense to that claim. Id.
     ¶¶ 24, 27. The appellate court then held that the trial court also erred in granting the section
     2-615 portion of plaintiff’s motion to dismiss. Specifically, the appellate court rejected
     defendant’s argument that, in order to state a claim for tortious interference with the right to

                                                 -3-
       possess a corpse, a plaintiff must plead specific facts demonstrating that the defendant’s
       misconduct was wilful and wanton. Rather, the appellate court explained, the emerging
       standard is that such a claim may be brought on an allegation of ordinary negligence, which
       plaintiff’s third amended complaint adequately set forth. Id. ¶¶ 52, 61. Accordingly, the
       appellate court reversed the trial court’s judgment dismissing plaintiff’s third amended
       complaint and remanded the cause for further proceedings. Id. ¶¶ 53, 63.
¶8         We granted defendant’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Mar. 15, 2016)).

¶9                                              DISCUSSION
¶ 10        Though defendant moved to dismiss plaintiff’s third amended complaint under both
       section 2-615 and section 2-619 of the Code, it now defends only the section 2-615 portion of
       its motion, insisting that “there is no need for this Court to address the section 2-619 motion.”
       Accordingly, we confine our analysis to section 2-615.
¶ 11        A motion to dismiss under section 2-615 challenges the legal sufficiency of a complaint.
       Kanerva v. Weems, 2014 IL 115811, ¶ 33. In ruling on such a motion, a court must accept as
       true all well-pleaded facts in the complaint, as well as any reasonable inferences that may arise
       from them. Id. The essential question is whether the allegations of the complaint, when
       construed in the light most favorable to the plaintiff, are sufficient to establish a cause of action
       upon which relief may be granted. Id. A cause of action should not be dismissed under section
       2-615 unless it is clearly apparent from the pleadings that no set of facts can be proven that
       would entitle the plaintiff to recover. Id. Our review of an order granting a section 2-615
       motion to dismiss is de novo. Id.
¶ 12        Plaintiff’s third amended complaint alleges one count of tortious interference with the right
       to possess Walter’s corpse. This cause of action has a settled place in Illinois law, and it rests
       upon the principle that “while in the ordinary sense, there is no property right in a dead body, a
       right of possession of a decedent’s remains devolves upon the next of kin in order to make
       appropriate disposition thereof, whether by burial or otherwise.” Leno v. St. Joseph Hospital,
       55 Ill. 2d 114, 117 (1973). For more than a century, Illinois courts have recognized that
       interference with this right is an actionable wrong and that the plaintiff in such cases is entitled
       to recover damages for the mental suffering that is proximately caused by the defendant’s
       misconduct. See Drakeford v. University of Chicago Hospitals, 2013 IL App (1st) 111366,
       ¶ 14; Rekosh v. Parks, 316 Ill. App. 3d 58, 68 (2000); Kelso v. Watson, 204 Ill. App. 3d 727,
       731 (1990); Hearon v. City of Chicago, 157 Ill. App. 3d 633, 637 (1987); Courtney v.
       St. Joseph Hospital, 149 Ill. App. 3d 397, 398 (1986); Mensinger v. O’Hara, 189 Ill. App. 48,
       55 (1914).
¶ 13        The question in this case is whether, to state a cause of action, a plaintiff alleging tortious
       interference with the right to possess a corpse must allege facts showing that the defendant’s
       misconduct was wilful and wanton. Historically, this has been considered the case in Illinois,
       and our appellate court routinely treats the wilful and wanton standard as settled law. See, e.g.,
       Drakeford, 2013 IL App (1st) 111366, ¶ 14; Rekosh, 316 Ill. App. 3d at 68; Kelso, 204 Ill. App.
3d at 731; Hearon, 157 Ill. App. 3d at 637; Courtney, 149 Ill. App. 3d at 398. The curious thing
       about this is that, with one notable exception,1 each of these decisions relies either directly or

           1
            See Courtney, 149 Ill. App. 3d 397 (discussed infra ¶¶ 17-21).

                                                     -4-
       indirectly upon Mensinger as the source of the wilful and wanton standard, despite the fact that
       Mensinger expressly declined to adopt that standard in this context. Indeed, it is not too much
       to say that the establishment of the wilful and wanton standard in this context results less from
       reasoned analysis than it does from unexamined assumption and mere repetition. And as we
       shall see, while such an assumption may have made sense in 1914, it no longer enjoys any
       foundation in Illinois jurisprudence.
¶ 14       In Mensinger, the plaintiff brought an action against undertakers who were charged with
       preparing his deceased wife’s remains for burial. Mensinger, 189 Ill. App. at 49. He alleged the
       defendants had wrongfully and unlawfully removed his wife’s hair, rendering her body unfit to
       be viewed and causing him to suffer greatly, both in mind and in body. Id. at 49-50. The circuit
       court dismissed the plaintiff’s complaint, and he appealed. Id. at 49. In reversing the circuit
       court, the Mensinger court found that:
               “The decided weight of authority in this country supports the proposition that while a
               dead body is not considered as property, in the ordinary, technical sense in which that
               word is usually employed, yet the law does recognize a right, somewhat akin, perhaps,
               to a property right, arising out of the duty of the nearest relatives of the deceased to
               bury their dead, which authorizes and requires them to take possession and control of
               the dead body for the purpose of giving it a decent burial.” Id. at 53-54.
       Examining similar cases from other jurisdictions, the court also found that “[t]he greater
       weight of authority” permitted a cause of action for solely mental suffering based on “any
       wilful or wanton infringement” of that legal right. Id. at 54. It noted that, in several of the cases
       it relied upon, “doubt [was] expressed as to whether a recovery may be had for mental
       suffering, alone, in the absence of any allegation or proof of wilful or wanton misconduct,” i.e.,
       when only ordinary negligence is alleged. Id. In any event, the Mensinger court ultimately did
       not need to resolve that question because “the averments of [the plaintiff’s complaint in that
       case] amount to a charge of wilful misconduct on the part of the defendants” and that the
       circuit court therefore erred in granting the defendants’ motion to dismiss. Id. at 51-52, 57.
¶ 15       Thus, Mensinger never expressly decided whether a claim for tortious interference with the
       right to possess a corpse may be stated absent allegations of wilful and wanton misconduct.
       Just as importantly, to the extent that Mensinger discussed that question at all, it did so in the
       context of a rule that this court has since refined and clarified. When Mensinger was decided,
       the settled rule in Illinois was that, absent a contemporaneous physical impact or injury to the
       plaintiff, there could be no recovery for negligently caused emotional distress. See, e.g.,
       Chicago Consolidated Traction Co. v. Schritter, 222 Ill. 364, 368 (1906); Braun v. Craven,
       175 Ill. 401, 420 (1898). This rule applied with equal force both to the direct victims of a
       defendant’s negligence and to bystanders who witnessed the injury of another. See Rickey v.
       Chicago Transit Authority, 98 Ill. 2d 546, 550 (1983). In 1983, however, this court abandoned
       the so-called “impact rule” in favor of the zone-of-danger rule for cases involving bystanders.
       Id. at 555. Under the zone-of-danger rule:
               “a bystander who is in a zone of physical danger and who, because of the defendant’s
               negligence, has reasonable fear for his own safety is given a right of action for physical
               injury or illness resulting from emotional distress. This rule does not require that the
               bystander suffer a physical impact or injury at the time of the negligent act, but it does
               require that he must have been in such proximity to the accident in which the direct


                                                     -5-
                victim was physically injured that there was a high risk to him of physical impact. The
                bystander [in addition] must show physical injury or illness as a result of the emotional
                distress caused by the defendant’s negligence.” Id.
       Although some confusion subsequently ensued as to whether Rickey eliminated the impact rule
       for direct victims as well as for bystanders, this court has since clarified that the impact rule
       remains the law for direct victims of a defendant’s negligence, whereas bystanders’ claims are
       now governed by the zone-of-danger rule. Schweihs v. Chase Home Finance, LLC, 2016 IL
120041, ¶ 42.
¶ 16       By 1983, then, the law in Illinois was that, in order to recover damages for the negligent
       infliction of emotional distress (NIED), a direct victim of the defendant’s negligence must
       allege and prove a contemporaneous physical injury or impact, whereas a bystander must
       allege and prove that he or she falls within the zone-of-danger rule. In time, however, these
       rules came to be understood not just as the rules governing the recovery of damages in NIED
       cases but also as the rules governing the recovery of emotional distress damages in all
       negligence cases. For example, in Siemieniec v. Lutheran General Hospital, 117 Ill. 2d 230
       (1987), the parents of a child born with hemophilia brought a wrongful birth action against
       their doctors and hospital. Id. at 233. By way of remedy, the parents sought damages both for
       the resulting medical expenses and for their own emotional distress. Id. One of the issues in
       Siemieniec was whether the parents could recover emotional distress damages in this context.
       In holding that they could not, this court explained that, “under the holding of Rickey, before a
       plaintiff can recover for negligently caused emotional distress, he must have, himself, been
       endangered by the negligence, and he must have suffered physical injury or illness as a result
       of the emotional distress caused by the defendant’s negligence.” Id. at 261. The court then
       applied the zone-of-danger rule and determined that “[t]here are no allegations in the
       complaint from which it can be said that the defendants’ alleged negligence in any way
       endangered the parents of the impaired child” or “that the parents have or will suffer any
       physical injury or illness resulting from the emotional distress allegedly caused by defendants’
       negligence.” Id. Accordingly, the court held that the parents in Siemieniec “have no cause of
       action for the emotional distress negligently inflicted by the defendants.” Id. at 262-63.
¶ 17       In similar fashion, and perhaps more to the point, our appellate court reluctantly applied the
       zone-of-danger rule to bar the recovery of emotional distress damages in a case involving the
       cause of action at issue in the case before us, tortious interference with the right to possess a
       corpse. In Courtney, 149 Ill. App. 3d at 397, the refrigeration unit in the defendant’s morgue
       malfunctioned, causing the body of the plaintiff’s deceased husband to decompose. Id. The
       plaintiff sued, alleging that the defendant was negligent in failing to preserve her husband’s
       body in a condition suitable for an open casket wake and funeral. Id. In bringing the action, the
       plaintiff acknowledged that she was seeking damages solely for “ ‘emotional anguish’ ” that
       did not result in physical injury or illness. Id. at 397-98. Nevertheless, the plaintiff argued that
       her cause of action should be allowed to proceed because “she was the direct victim of the
       defendant’s alleged negligence, not a bystander, and the injury she sustained (emotional
       distress) was foreseeable.” Id. at 401. The defendant moved to dismiss the plaintiff’s complaint
       on the grounds that it failed to state a cause of action, and the trial court denied that motion. Id.
       at 398. The trial court then certified for interlocutory review the question of whether Illinois
       recognizes a cause of action for emotional distress arising from the negligent mishandling of a
       corpse. Id.

                                                     -6-
¶ 18        In analyzing the certified question, the appellate court began by citing Mensinger for the
       settled rule that interference with the next of kin’s right to possess and make appropriate
       disposition of a loved one’s remains is an actionable wrong and that the plaintiff in such cases
       is entitled to recover damages for the resulting mental suffering. Id. However, unlike the other
       courts that have since addressed this question, the Courtney court did not then simply assert
       that Mensinger mandates a wilful and wanton standard in such cases. Rather, the Courtney
       court correctly emphasized that Mensinger “expressly declined to decide whether recovery
       may be had for mental suffering alone, in the absence of any allegation of proof of wilful or
       wanton misconduct.” Id. This observation then freed the court to examine the question for
       itself in the first instance.
¶ 19        The initial portion of the Courtney court’s discussion begins with Rickey’s reminder that
       courts “ ‘generally have been reluctant to allow recovery for purely mental or emotional
       distress’ ” and that the reasons for this include “ ‘that the door would be opened for fraudulent
       claims, that damages would be difficult to ascertain and measure, that emotional injuries are
       hardly foreseeable and that frivolous litigation would be encouraged.’ ” Id. at 399 (quoting
       Rickey, 98 Ill. 2d at 555). That being said, the Courtney court “seriously question[ed] whether
       these apprehensions are well founded where the mishandling of a corpse is concerned.” Id. In
       support, the Courtney court first observed that numerous courts and authorities had by then
       recognized that recovery for the mishandling of a corpse may be had upon a showing of
       ordinary negligence. The authorities included both the Restatement (Second) of Torts and
       Prosser and Keeton on the Law of Torts, the latter of which specifically notes that the
       mishandling of a corpse creates “ ‘an especial likelihood of genuine and serious mental
       distress, arising from the special circumstances, which serves as a guarantee that the claim is
       not spurious.’ ” Id. (quoting Prosser and Keeton on the Law of Torts § 54, at 362 (W. Page
       Keeton et al. eds., 5th ed. 1984)). The Courtney court expressed its full agreement with Prosser
       and Keeton on this point and stated explicitly that it “[did] not believe that recognizing a cause
       of action for the negligent mishandling of a corpse would open the door for fraudulent claims
       or encourage frivolous litigation.” Id. at 400. Accordingly, the Courtney court concluded the
       initial portion of its analysis by stating that “[w]ere we writing on a clean slate, we would be
       inclined to permit the complaint in this case to stand.” Id.
¶ 20        In the very next sentence, however, the Courtney court stressed that it was not writing on a
       clean slate and that it “believe[d] that recognition of plaintiff’s cause of action is foreclosed by
       our supreme court’s decision in Rickey.” Id. According to the Courtney court, the rule that
       emerged from Rickey was that “[w]here there is no contemporaneous physical injury to or
       impact on him, a plaintiff seeking damages for the negligent infliction of emotional distress
       must allege both that he was in a zone of physical danger causing him to fear for his own safety
       and that he suffered physical injury or illness as a result of his emotional distress.” Id. at 403.
       Moreover, the court explained that this rule applies with equal force whether the plaintiff is a
       direct victim of the defendant’s negligence or merely a bystander. Id. at 402. At that point, and
       just as this court would do less than a year later in Siemieniec, the Courtney court concluded
       that the zone-of-danger rule was the appropriate metric for assessing the sufficiency of the
       plaintiff’s complaint, despite the fact that the plaintiff had not brought a claim for NIED. Not
       surprisingly, the Courtney court found that the plaintiff had failed to state a claim in that “[s]he
       has not alleged that she was placed within a zone of physical danger causing her to fear for her
       own safety when she discovered that her husband’s body had decomposed and could not be

                                                    -7-
       viewed,” nor “has she claimed that she suffered physical injury or illness as a result of her
       emotional distress.” Id. In the end, the Courtney court answered the certified question in the
       negative, stating that “Illinois does not recognize a cause of action for emotional distress
       arising from the negligent mishandling of a corpse.” Id. at 403.
¶ 21       In both Siemieniec and Courtney, we see a similar dynamic at work. In both cases, the
       courts equated the rules governing the recovery of damages in NIED cases with the rules
       governing the recovery of emotional distress damages in all negligence cases. The result was
       that the recovery of emotional distress damages effectively was barred for any negligence
       plaintiff who neither suffered a contemporaneous injury nor satisfied the zone-of-danger rule,
       regardless of the tort that was actually pleaded. It is therefore not surprising that courts would
       continue to disallow causes of action for emotional distress arising from the negligent
       mishandling of a corpse, as the plaintiffs in such cases almost by definition will have neither
       suffered a contemporaneous injury nor satisfied the zone-of-danger rule.
¶ 22       This is where things remained until 2011, when this court revisited this area of the law and
       concluded that things had gone badly astray. In Clark v. Children’s Memorial Hospital, 2011
IL 108656, the question again arose whether parents in a wrongful birth case may recover
       damages for their resulting emotional distress. This time, the court held that they could. In
       doing so, the court explained that our previous conclusion to the contrary in Siemieniec
       resulted from faulty reasoning. Specifically, the court explained that
                “the zone-of-danger rule applies only in cases where the plaintiff’s theory of liability is
                the negligent infliction of emotional distress. It does not apply where, as in a
                wrongful-birth case, a tort has already been committed against the plaintiffs and they
                assert emotional distress as an element of damages for that tort.” Id. ¶ 113.
       By way of example of the first type of case, the court pointed to Rickey, where the plaintiff was
       an eight-year-old boy who witnessed an accident that severely injured his younger brother but
       who himself did not suffer any physical impact or injury. Id. ¶ 105. The court explained that,
       “[i]n such cases, where the claim of emotional distress is freestanding and not anchored to any
       other tort against the plaintiff, courts have applied special restrictions such as the
       zone-of-danger rule because of concerns regarding the possibility of fraudulent claims or
       frivolous litigation.” Id. ¶ 106. By contrast, “these special restrictions have no logical bearing
       on a wrongful-birth claim, where a tort has already been committed against the parents.” Id.
       ¶ 107. This is because “[w]rongful-birth plaintiffs do not assert a freestanding emotional
       distress claim, but merely assert emotional distress as an element of damages for a personal
       tort.” Id. Such was the case in Siemieniec, where “the plaintiffs clearly saw their emotional
       harm claim in this light” and “sought damages for emotional distress as ‘a natural and
       foreseeable consequence of the injury they sustained,’ a consequence which ‘should be
       included as an essential element in the calculation of damages.’ ” Id. ¶ 108 (quoting
       Siemieniec, 117 Ill. 2d at 260-61). To then drive this point home, the court pointed out that
       “damages for emotional distress are available to prevailing plaintiffs in cases involving other
       personal torts,” including defamation, conversion, and misappropriation of identity. Id. ¶ 111.
       This, of course, could not be the case if Siemieniec was correct and emotional distress damages
       were recoverable only in cases where the plaintiff either suffered a contemporaneous injury or
       satisfied the zone-of-danger rule. Accordingly, the court concluded that it “erred in Siemieniec



                                                    -8-
       in applying the zone-of-danger rule to wrongful-birth parents’ claims,” and it therefore
       “overrule[d] Siemieniec on this point.” Id. ¶ 113.
¶ 23       In light of Clark, the critical question in the case before us is not whether plaintiff’s third
       amended complaint alleges facts showing that she herself either suffered a contemporaneous
       injury or falls within the zone-of-danger rule. Rather, the critical question is whether the theory
       of liability set forth in that complaint is NIED or, as in a wrongful birth case, some other tort
       for which emotional distress is simply an element of plaintiff’s damages. This is because if
       plaintiff’s claim falls into the latter of these categories, there is no principled reason to disallow
       the recovery of emotional distress damages upon proof of ordinary negligence. This court has
       never held that wilful and wanton misconduct is an essential prerequisite for the recovery of
       emotional distress damages in cases involving interference with the right to possess a corpse,
       and in fact Clark would presume exactly the opposite.
¶ 24       With that in mind, we can state with complete confidence that, just as with the wrongful
       birth claim in Clark, plaintiff’s claim here falls into the category of cases in which “a tort has
       already been committed against the plaintiffs and they assert emotional distress damages as an
       element of damages for that tort.” Id. Plaintiff’s third amended complaint alleges one count of
       interference with the right to possess Walter’s remains. As we already have discussed,
       interference with the right to possess a decedent’s remains is a distinct and independent tort
       that has a settled place in Illinois jurisprudence. It arises from the next of kin’s common-law
       right to possess and make appropriate disposition of a decedent’s remains and from the
       correlative duty not to interfere wrongfully with that right. And while the plaintiff in such cases
       is entitled to recover damages for the mental suffering that is proximately caused by the
       defendant’s misconduct, the actionable wrong in such cases is the interference with the
       plaintiff’s right to possess the decedent’s remains, not the infliction of the resulting mental
       distress. In this sense, tortious interference with the right to possess a corpse is analogous to
       wrongful birth, where the infliction of emotional distress is not itself the wrong that was
       committed but rather is part and parcel of the damage that results from the wrong that was
       committed. Accordingly, just as we have concluded that parents in a wrongful birth case may
       recover damages for the resulting emotional distress, we likewise conclude that such damages
       are recoverable in cases involving negligent interference with the right to possess a corpse.
¶ 25       In reaching this result, we note that today’s decision brings Illinois into conformity with
       what has emerged both as the blackletter standard and as the majority rule among courts that
       have addressed this issue directly. As the appellate court below correctly recognized, while
       section 868 of the first Restatement of Torts suggested that the recovery of emotional distress
       damages in cases like this required proof of wilful and wanton misconduct (Restatement of
       Torts § 868 (1939)), the second restatement now makes clear that such recovery is available
       upon proof of ordinary negligence:
                    “One who intentionally, recklessly or negligently removes, withholds, mutilates or
               operates upon the body of a dead person or prevents its proper interment or cremation
               is subject to liability to a member of the family of the deceased who is entitled to the
               disposition of the body.” (Emphases added.) Restatement (Second) of Torts § 868
               (1979).
       This point is reiterated in the comments to section 868, which stress that “[t]he rule stated in
       this Section applies not only to an intentional interference with the body itself or with its proper


                                                     -9-
       burial or cremation, but also to an interference that is reckless or merely negligent.”
       Restatement (Second) of Torts § 868 cmt. d (1979). In similar fashion, the most recent edition
       of Prosser and Keeton on Torts explains the following with respect to claims involving the
       mishandling of a corpse:
               “[T]he traditional rule has denied recovery for mere negligence, without circumstances
               of aggravation. There are by now, however, a series of cases allowing recovery for
               negligent embalming, negligent shipment, running over the body, and the like, without
               such circumstances of aggravation. What all of these cases appear to have in common
               is an especial likelihood of genuine and serious mental distress, arising from the special
               circumstances, which serves as a guarantee that the claim is not spurious. *** Where
               the guarantee can be found, and the mental distress is undoubtedly real and serious,
               there may be no good reason to deny recovery.” Prosser and Keeton on the Law of
               Torts § 54, at 362 (W. Page Keeton et al. eds., 5th ed. 1984).
       As for the series of cases that now allow the recovery of emotional distress damages in cases
       involving negligent interference with the right to possess a corpse, we direct the reader to the
       appellate court’s opinion below, which contains an expansive citation to relevant decisions
       from 22 separate jurisdictions, which citation we need not reproduce here. 2016 IL App (4th)
150791, ¶ 51.
¶ 26       The only question that remains, then, is whether plaintiff’s third amended complaint states
       a claim for which relief may be granted. After reviewing the allegations of that complaint, we
       conclude that it does. In relevant part, plaintiff’s third amended complaint alleges that, as
       Walter’s mother and next of kin, plaintiff had a right to possess and make appropriate
       disposition of Walter’s remains. Plaintiff alleges further that, following Walter’s death,
       Walter’s body was delivered to the Memorial morgue, where defendant’s employees were
       responsible for receiving it, ensuring that an accurate identity tag was placed visibly upon it,
       correctly logging its identity and location in the morgue, and ensuring that it was released only
       to the correct funeral home. Plaintiff then alleges that, in this capacity, defendant and its
       employees had a duty not to interfere with plaintiff’s right to possess Walter’s remains, which
       duty they breached in no less than the six following ways:
                   (1) failing to follow hospital policies governing the identification and processing
               of dead bodies in the morgue,
                   (2) failing to keep an accurate log that correctly recorded the identity and location
               of bodies in the Memorial morgue,
                   (3) violating hospital and industry standards by releasing the wrong body to
               representatives of a funeral home,
                   (4) violating hospital and industry standards by releasing a misidentified body to
               representatives of a funeral home,
                   (5) releasing a body to representatives of a funeral home when they knew or should
               have known that the body did not match the description of the body to be transported,
               and
                   (6) violating hospital and industry standards by relying entirely on an erroneous
               logbook entry to confirm the identity of a body in the morgue.
       Finally, plaintiff alleges that, as a proximate result of defendant’s acts and omissions, plaintiff
       experienced and suffered severe emotional distress, mental suffering, embarrassment,

                                                   - 10 -
       humiliation, and financial losses, all of which were the foreseeable consequence of defendant’s
       negligence. In short, plaintiff’s third amended complaint properly alleges a legally cognizable
       duty, a breach of that duty by defendant, and injuries proximately caused by that breach.
       Taking these well-pleaded facts as true, we conclude that plaintiff’s third amended complaint
       states a claim for tortious interference with the right to possess a corpse. The trial court
       therefore erred in granting defendant’s section 2-615 motion to dismiss.

¶ 27                                           CONCLUSION
¶ 28      For the foregoing reasons, we affirm the judgment of the appellate court and remand the
       cause to the circuit court for further proceedings consistent with this opinion.

¶ 29      Appellate court judgment affirmed.
¶ 30      Cause remanded.




                                                 - 11 -